     Case 5:18-cv-00701-JGB-SP Document 67-1 Filed 12/17/18 Page 1 of 2 Page ID #:743




1     DOUGLAS M. MILLER (Cal. Bar No. 240398)
      Email: millerdou@sec.gov
2     KATHRYN C. WANNER (Cal. Bar No. 269310)
      Email: wannerk@sec.gov
3
      Attorneys for Plaintiff
4     Securities and Exchange Commission
      Michele Wein Layne, Regional Director
5     John W. Berry, Associate Regional Director
      Amy J. Longo, Regional Trial Counsel
6     444 S. Flower Street, Suite 900
      Los Angeles, California 90071
7     Telephone: (323) 965-3998
      Facsimile: (213) 443-1904
8
                            UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
                                        Eastern Division
11
12     SECURITIES AND EXCHANGE                     Case No. 5:18-cv-00701-JGB-SP
       COMMISSION,
13                                                 [PROPOSED] ORDER GRANTING
                   Plaintiff,                      EXTENSION OF TIME TO RESPOND
14                                                 TO SECOND AMENDED
             vs.                                   COMPLAINT
15
       PETER H. POCKLINGTON,
16     LANTSON E. ELDRED, TERRENCE
       J. WALTON, YOLANDA C.
17     VELAZQUEZ a/k/a LANA
       VELAZQUEZ a/k/a LANA PULEO,
18     VANESSA PULEO, ROBERT A.
       VANETTEN, NOVA OCULUS
19     PARTNERS, LLC, f/k/a THE EYE
       MACHINE, LLC, and AMC
20     HOLDINGS, LLC,
21                 Defendants.
22     EVA S. POCKLINGTON, DTR
       HOLDINGS, LLC, COBRA
23     CHEMICAL, LLC, and GOLD STAR
       RESOURCES, LLC,
24
                   Relief Defendants.
25
26
27
28

                                                                 Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 67-1 Filed 12/17/18 Page 2 of 2 Page ID #:744




1                                           ORDER
2           IT IS SO ORDERED that Defendants Yolanda C. Velazquez and Vanessa
3     Puleo, pursuant to a stipulation with Plaintiff Securities and Exchange Commission,
4     have an extension of time through and including January 4, 2019, in which to answer
5     or otherwise respond to the Second Amended Complaint filed by Plaintiff.
6
7     DATED: December___, 2018
                                            HON. JESUS G. BERNAL
8
                                            UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 1
